Judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of the crime of leaving the scene of an accident without reporting (Vehicle and Traffic Law, § 70, subd. 5-a), reversed on the law and the facts, the complaint dismissed, and defendant discharged. In our opinion the proof did not establish beyond a reasonable doubt defendant’s guilt of the crime charged. (People v. Hakala, 270 App. Div. 612; People v. Curtis, 217 N. Y. 304, 307; People v. Shlansky, 256 N. Y. 538.) Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.